                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        3005 W. Horizon Ridge Pkwy., #241
                                                                                                                    3   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    4   Facsimile: (702) 383-0065
                                                                                                                        aml@lagomarsinolaw.com
                                                                                                                    5

                                                                                                                    6   JUSTINE A. HARRISON, CHTD.
                                                                                                                        Justine A. Harrison, Esq.
                                                                                                                    7   Nevada Bar No. 9825
                                                                                                                        848 N. Rainbow Blvd., #1540
                                                                                                                    8   Las Vegas, Nevada 89107
                                                                                                                        Telephone: (702) 720-4980
                                                                                                                    9
                                                                                                                        Facsimile: (702) 852-0983
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   jharrison@harrisoncounsel.com
                                                                                                                        Attorneys for Plaintiffs Sean Kennedy,
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   Andrew Snider, Christopher Ward,
                                                                                                                        Randall Weston and Ronald Williamson
                                                                                                                   12
LAGOMARSINO LAW




                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                   13

                                                                                                                   14                                      DISTRICT OF NEVADA
                                                                                        Telephone (702) 383-2864




                                                                                                                   15   SEAN KENNEDY, an individual; ANDREW CASE NO.: 2:17-cv-00880-JCM-VCF
                                                                                                                        SNIDER, an individual, CHRISTOPHER
                                                                                                                   16   WARD, an individual; RANDALL WESTON, an
                                                                                                                        individual; and RONALD WILLIAMSON, an    STIPULATION TO EXTEND BRIEFING
                                                                                                                   17
                                                                                                                        individual;                             DEADLINES TO DEFENDANTS’ MOTION
                                                                                                                   18                                              TO EXCLUDE EXPERT STEVEN E.
                                                                                                                                          Plaintiffs,                   MARTIN (ECF NO. 125)
                                                                                                                   19
                                                                                                                                              vs.                                        (First Request)
                                                                                                                   20
                                                                                                                   21   LAS VEGAS SANDS CORP., a Domestic
                                                                                                                        Corporation; SANDS AVIATION, LLC, a
                                                                                                                                                                                  28




                                                                                                                   22   Domestic Limited-Liability Company;

                                                                                                                   23                     Defendants.
                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                               WHEREAS Defendants’ filed a Motion to Exclude Expert Steven Martin on October 30,
                                                                                                                   25
                                                                                                                        2018 (ECF No. 125).
                                                                                                                   26
                                                                                                                               Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadline for
                                                                                                                   27
                                                                                                                        Plaintiffs to file their Response to Defendants’ Motion to Exclude Expert Steven Martin (ECF No.
                                                                                                                   28


                                                                                                                                                                 Page 1 of 3
                                                                                                                        125). The current deadline for Plaintiffs to respond to Defendants’ Motion to Exclude Expert
                                                                                                                    1

                                                                                                                    2   Steven Martin is November 13, 2018. The new deadline for Plaintiffs to file their Response to

                                                                                                                    3   Defendants’ Motion to Exclude Expert Steven Martin will be November 27, 2018.

                                                                                                                    4          The parties further stipulate to extend the deadline for Defendants to file their Reply in
                                                                                                                    5   Support of their Motion to Exclude Expert Steven Martin. The current deadline for Defendants to
                                                                                                                    6
                                                                                                                        file their Reply in Support of their Motion to Exclude Expert Steven Martin is December 4, 2018.
                                                                                                                    7
                                                                                                                        The new deadline for Defendants to file their Reply in Support of their Motion to Exclude Expert
                                                                                                                    8
                                                                                                                        Steven Martin will be December 11, 2018.
                                                                                                                    9
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10          This extension is the first request and is not for purposes of delay but rather Plaintiffs’
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   counsel has been conducting multiple depositions which have been scheduled for October 31, 2018;

                                                                                                                   12   November 1, 2018; November 2, 2018; November 7, 2018; November 13, 2018; November 16,
LAGOMARSINO LAW




                                                                                                                   13
                                                                                                                        2018; November 19, 2018; November 20, 2018; and November 27, 2018. Plaintiffs’ counsel will
                                                                                                                   14
                                                                                                                        also be out of town on November 9, 2018 through November 11, 20118; and November 16, 2018
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                        through November 18, 2018. Further, Plaintiffs’ counsel has extensive briefing due in another
                                                                                                                   16
                                                                                                                        matter that is currently due on November 20, 2018 that has precluded him from allocating
                                                                                                                   17

                                                                                                                   18   appropriate time to draft the responsive pleading.

                                                                                                                   19

                                                                                                                   20
                                                                                                                   21
                                                                                                                                                                                   28




                                                                                                                   22

                                                                                                                   23

                                                                                                                   24
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25

                                                                                                                   26   ///

                                                                                                                   27   ///
                                                                                                                   28


                                                                                                                                                                   Page 2 of 3
                                                                                                                        DATED this 12th day of November, 2018.         DATED this 12th day of November, 2018.
                                                                                                                    1

                                                                                                                    2   LAGOMARSINO LAW                                OGLETREE, DEAKINS, NASH,
                                                                                                                                                                       SMOAK & STEWART, P.C.
                                                                                                                    3
                                                                                                                        _/s/ Andre M. Lagomarsino, Esq. _____          _ /s/ Dana Salmonson, Esq.          _____
                                                                                                                    4   ANDRE M. LAGOMARSINO, ESQ.                     Dana B. Salmonson, Esq. (#11180)
                                                                                                                        Nevada Bar No. 6711                            Anthony L. Martin, Esq. (#8177)
                                                                                                                    5   3005 W. Horizon Ridge Pkwy., #241              3800 Howard Hughes Parkway, Suite 1500
                                                                                                                    6   Henderson, Nevada 89052                        Las Vegas, Nevada 89169
                                                                                                                        Telephone: (702) 383-2864                      Attorneys for Defendants Las Vegas Sands
                                                                                                                    7   Facsimile: (702) 383-0065                      Corp. and Sands Aviation, LLC
                                                                                                                        aml@lagomarsinolaw.com
                                                                                                                    8
                                                                                                                        JUSTINE A. HARRISON, CHTD.
                                                                                                                    9
                                                                                                                        Justine A. Harrison, Esq.
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10   Nevada Bar No. 9825
                                                                                                                        848 N. Rainbow Blvd., #1540
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   Las Vegas, Nevada 89107
                                                                                                                        Telephone: (702) 720-4980
                                                                                                                   12   Facsimile: (702) 852-0983
LAGOMARSINO LAW




                                                                                                                        jharrison@harrisoncounsel.com
                                                                                                                   13
                                                                                                                        Attorneys for Plaintiffs Sean Kennedy,
                                                                                                                   14   Andrew Snider, Christopher Ward,
                                                                                                                        Randall Weston and Ronald Williamson
                                                                                        Telephone (702) 383-2864




                                                                                                                   15

                                                                                                                   16

                                                                                                                   17

                                                                                                                   18
                                                                                                                                                                      Sean Kennedy et al. vs Las Vegas Sands Corp. et al.
                                                                                                                   19                                                               Case No.: 2:17-cv-00880-JCM-VCF
                                                                                                                   20                                              ORDER
                                                                                                                   21
                                                                                                                                                                                 28




                                                                                                                               IT IS SO ORDERED.
                                                                                                                   22

                                                                                                                   23                                      ________________________________________
                                                                                                                                                           _ UNITED STATES MAGISTRATE JUDGE
                                                                                                                   24
                                                                                                                                                                     11-13-2018
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                                                           Dated: ____________________________________
                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                 Page 3 of 3
